HERNANDEZ V. STATE

















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-331-CR



CHRISTOPHER ROBIN JONES	APPELLANT





V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury found appellant Christopher Robin Jones guilty of indecency with a child.  
See
 
Tex. Penal Code Ann
. § 21.11(a), (c) (Vernon 2003)
.  
On August 10, 2007, in accordance with the jury’s assessment of punishment, the trial court sentenced appellant to two years’ confinement.  
Appellant filed a notice of appeal on August 28, 2007.  Also on August 10, 2007, the trial court entered its certification of defendant’s right to appeal in accordance with rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification states that appellant “has waived the right of appeal.”
(footnote: 2)
	On September 7, 2007, we notified appellant that the certification indicating that he had waived his right to appeal had been filed in this court and that the appeal could be dismissed unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See 
Tex. R. App. P.
 25.2(a)(2), 44.3.  Appellant has not filed a response.  Therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2), 43.2(f)
; 
Chavez v. State
, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006); 
Jackson
, 168 S.W.3d at 243.





PER CURIAM



PANEL D:	LIVINGSTON, HOLMAN, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: October 11, 2007

FOOTNOTES
1:See
 
Tex. R. App
. P. 47.4.


2:A valid waiver of appeal prevents a defendant from appealing without the trial court’s consent.  
Monreal v. State
, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); 
Jackson v. State
, 168 S.W.3d 239, 242 n.3 (Tex. App.—Fort Worth 2005, no pet.).